Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered October 27, 2003, convicting him of sexual abuse in the first degree and sexual abuse in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of the crimes of sexual abuse in the first degree and sexual abuse in the second degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Hines, 97 NY2d 56 [2001]; People v Gray, 86 NY2d 10 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Schmidt, J.P., S. Miller, Santucci and Spolzino, JJ., concur.